Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “setting the divisor value equal to the integer value in response to a current state of the MMD matching a common state for the MMD, the MMD configured to enter the common state regardless of the divisor value” in view of the other limitations as called for in independent claim 1; the limitation of “set a divisor value of the MMD equal to an integer value in response to the state of the MMD matching a common state for the MMD, the MMD configured to enter the common state regardless of a value of the divisor value” in view of the other limitations as called for in independent claim 8; the limitation of “setting a divisor value of the MMD equal to the generated divisor value in response to a current state of the MMD matching a common state for the MMD, the MMD configured to enter the common state regardless of the divisor value loaded by the MMD” in view of the other limitations as called for in independent claim 14; and the limitation of “a control circuit configured to convey a generated divisor value to the MMD for loading thereof as the divisor value in response to a detected state of the MMD matching a common state for the MMD, the MMD configured to enter the common state regardless of a value of the divisor value” in view of the other limitations as called for in independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849